In my opinion, the case for plaintiff is so obviously a "made one" that it was an abuse of discretion not to grant a new trial. Everything in the case, except plaintiff's own testimony, is against him. Most persuasive perhaps is the testimony of engineer McGrath who says that, as plaintiff was sitting on the ground immediately after his fall, he explained the accident thus: "I was pulling the spout around and the hook slipped off and I fell off the tank." That testimony together with brakeman Russie's that he immediately took plaintiff's place as fireman, found a spout hook (not a clinker hook) on the tank, used it and there was nothing wrong with it, shows that the proof against plaintiff was carried almost to the point of demonstration.
True, plaintiff has suffered an industrial accident and should have compensation. But, in approving such verdicts by the denial of a new trial, judges are supplying the lack of a compensation law by putting a premium on perjury and the subornation of it. I question whether the result is a service to the state. It seems rather that the encouragement of criminality is so great that the net result is a great disservice — a detriment to public morals and the cause of truth and justice which more than offsets the gain arising from compensating the plaintiff — through the all too expensive and economically indefensible means of a lawsuit. Moreover, in proportion as courts encourage the procuring of workmen's compensation through perjury, they postpone the day when all workmen injured by industrial accidents can procure compensation as they are entitled to procure it, automatically, speedily and honestly.
Of course the issue is for the jury ultimately. But for obvious reasons it should take more than one verdict to accomplish the purpose of such transparent fiction as we have here.
I am not at all unmindful of the great weight which attends the confirmation of a verdict by the trial judge, expressed by his denial of a new trial. And if in this case by a single word of memorandum, or even passing comment, the learned trial judge had indicated the presence of any circumstance, not reflected by the record, going to *Page 63 
support plaintiff's testimony, I would not for a moment entertain a disagreeing thought. But there is no explanation of the trial court's denial of a new trial. There is no suggestion of any evasion, contradiction or other discrediting circumstance attending the testimony of the several witnesses who so flatly contradicted plaintiff. There is nothing which enables an impartial reviewer of the testimony to arrive at any conclusion other than that the verdict "is most manifestly and palpably against the weight of evidence" and that in consequence a new trial should have been granted. Ohlson v. Manderfeld, 28 Minn. 390, 10 N.W. 418.
We have no right here to find the facts one way or the other. Our only function is to determine whether the trial court has exercised judicial discretion, there being none other for him to exercise. The rules for the exercise of that discretion are well summarized by Mr. Dunnell, from decisions of this and other courts, as follows:
"In passing on a motion for a new trial on this ground [insufficiency of evidence] it is the duty of the [trial] court to weigh the evidence and not to adopt inconsiderately the opinion of the jury. Every motion of this kind is addressed largely to the sound discretion of the trial court, and is to be determined with reference to promoting the interests of substantial justice, as disclosed upon a view of the whole case. Its right decision often involves an inquiry into the credibility of witnesses, the weight of oral testimony, and whether the verdict was influenced by any surrounding circumstances likely to affect the result." Dun. Dig. § 7145.
I am dissenting in this case because I cannot escape the conclusion that the verdict of the jury was confirmed "inconsiderately," and that the order appealed from evidences an unjustified declination by the trial judge of his duty, so obviously present, to make "an inquiry into the credibility of the witnesses, the weight of oral testimony, and whether the verdict was influenced by any surrounding circumstances likely to affect the result." "The interests of substantial justice" are not served, and cannot be served, by condoning disregard of obvious truth, even in a cause having the ethical *Page 64 
merit that is present here. The injured plaintiff is not the only one to be considered. The interests of society require that adjudication be kept as far as possible upon the basis of truth. So it is but plain judicial duty to discourage, wherever the opportunity presents itself, the obtaining of verdicts by false testimony.
Except for the fact that here the plaintiff is morally entitled to compensation for his injury, the verdict is much more inconsistent with the record than was the verdict, approved by the trial court but set aside here, in Re Estate of Murphy, 148 Minn. 480, 181 N.W. 320. There it was considered that the record presented "such serious doubt of the correctness of the jury's verdict" that it was an abuse of discretion of the trial court to deny a new trial.
On November 20, 1925, the following opinion was filed: